Exhibit 10.2

Execution Version

FORM OF BORROWER ASSUMPTION AGREEMENT

BORROWER ASSUMPTION AGREEMENT dated as of June 1, 2010 among THE HILLMAN
COMPANIES, INC., THE HILLMAN GROUP, INC. and BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent.

RECITALS

WHEREAS, OHCP HM Merger Sub, a Delaware corporation (“Merger Sub”), entered into
a Credit Agreement dated as of May 28, 2010 (as amended, restated, modified or
supplemented, from time to time, the “Credit Agreement”) among Merger Sub, OHCP
HM Acquisition Corp., The Hillman Companies, Inc. (“HCI”), Hillman Investment
Company, The Hillman Group, Inc. (“HGI”), the banks and other lending
institutions from time to time party thereto, Barclays Bank PLC, as
Administrative Agent, and the other parties thereto. Capitalized terms defined
in the Credit Agreement and not otherwise defined herein have, as used herein,
the respective meanings provided for therein;

WHEREAS, HGI wishes to become a co-borrower and obligor under the Credit
Agreement; and

WHEREAS, to induce the Lenders to make extensions of credit to HGI under the
Credit Agreement and the other Finance Documents and to maintain extensions of
credit to HCI (as successor to Merger Sub) under the Credit Agreement and the
other Finance Documents and to induce the Derivatives Creditors to enter into or
maintain the Derivatives Agreements, and as consideration for extensions of
credit previously made to, and/or Derivatives Agreements previously entered into
with, HCI and HGI, as applicable, HGI has agreed to execute and deliver this
Borrower Assumption Agreement (as the same may be amended, supplemented or
modified from time to time, this “Agreement”) in order to evidence its agreement
to become a “Borrower” under the Credit Agreement.

NOW THEREFORE, in consideration of the premises and the agreements and
provisions herein contained, the parties hereto agree as follows:

Section I.    Joint and Several Liability.    In accordance with Section 10.23
of the Credit Agreement, from and after the delivery of this Agreement, HGI will
become a Borrower under the Credit Agreement. Each Borrower hereby agrees that
it is fully and unconditionally, and jointly and severally liable, under this
Agreement, the Credit Agreement and the Finance Documents to which it is a party
for all Finance Obligations, regardless of the manner or amount in which
proceeds of any Loans are used, allocated, shared or disbursed by or between the
Borrowers or the manner in which the Administrative Agent and/or any Lender
accounts for such Loans or other extensions of credit on its books and records.
Each Borrower shall be fully liable with respect to the Finance Obligations
regardless of which Borrower actually receives Loans or other extensions of
credit under the Credit Agreement or the amount of such Loans and extensions of
credit received or the manner in which the Administrative Agent and/or any
Lender accounts for such Loans or other extensions of credit on its books and
records. Each Borrower acknowledges and expressly agrees with the Administrative
Agent and each Lender that the joint and several liability of each Borrower is
required as a condition to, and is given as an inducement



--------------------------------------------------------------------------------

for and in consideration of, credit or accommodations extended or to be extended
under the Finance Documents and Derivatives Agreements with Derivatives
Creditors to the other Borrower and is not required or given as a condition of
extensions of credit to such Borrower. Each Borrower’s Finance Obligations under
this Agreement, the Credit Agreement and the Finance Documents to which it is a
party shall, to the fullest extent permitted by law, be unconditional
irrespective of (i) the validity or enforceability, avoidance, or subordination
of the Finance Obligations of the other Borrower or of any promissory note or
other document evidencing all or any part of the Finance Obligations of the
other Borrower, (ii) the absence of any attempt to collect the Finance
Obligations from the other Borrower or any other security therefore, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by the Administrative Agent
and/or any Lender with respect to any provision of any instrument evidencing the
Finance Obligations of the other Borrower, or any part thereof, or any other
agreement now or hereafter executed by the other Borrower and delivered to the
Administrative Agent and/or any Lender, (iv) the failure by the Administrative
Agent and/or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for the
Finance Obligations of the other Borrower, (v) the Administrative Agent’s and/or
any Lender’s election, in any proceeding instituted under the Bankruptcy Code,
of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by the other Borrower as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of the Administrative Agent’s and/or any
Lender’s claim(s) for the repayment of the Finance Obligations of the other
Borrower under Section 502 of the Bankruptcy Code or (viii) any other
circumstance that might constitute a legal or equitable discharge or defense of
a guarantor or of the other Borrower. As between HCI and HGI, but subject to the
first sentence of this Section I, HGI shall be deemed to be the primary obligor
under the Credit Agreement.

Section II.    Collection; No Subrogation.    The Administrative Agent may
proceed directly and at once, without notice, against either Borrower to collect
and recover the full amount, or any portion, of the Finance Obligations, without
first proceeding against the other Borrower or any other Person, or against any
security or Collateral for the Finance Obligations. Each Borrower consents and
agrees that the Administrative Agent shall be under no obligation to marshal any
assets in favor of either Borrower or against or in payment of any or all of the
Finance Obligations. A Borrower making a payment due under any or all of the
Finance Obligations shall not have any right of subrogation against the other
Borrower. HGI shall not have any right of contribution against HCI with respect
to any payment that it makes under any or all of the Finance Obligations.

Section III.    Treatment as Assumption.    The parties hereto shall treat the
transaction effected through this Agreement as an assumption of the Finance
Obligations by HGI.

Section IV.    Representations and Warranties.    HGI hereby represents and
warrants that: A. This Agreement has been duly authorized, executed and
delivered by HGI, and each of this Agreement and the Credit Agreement, as
acceded to hereby by HGI, constitutes a valid and binding agreement of HGI,
enforceable against HGI in accordance with its terms, except in each case as
such enforceability may be limited by bankruptcy, insolvency,



--------------------------------------------------------------------------------

reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by equitable principles of general applicability
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

B.    Each of the representations and warranties contained in the Credit
Agreement and each of the other Finance Documents is true and correct in all
material respects as of the date hereof except that such materiality qualifier
shall not be applicable to any representation or warranty in the Finance
Documents that is already qualified by materiality and except to the extent such
representations and warranties expressly relate to an earlier date with the same
effect as though such representations and warranties had been made on and as of
the date hereof after giving effect to the accession of HGI as a “Borrower”
under the Credit Agreement.

Section V.    Effectiveness.    This Agreement and the accession of HGI to the
Credit Agreement as provided herein shall become effective with respect to HGI
when the Administrative Agent shall have received a counterpart of this
Agreement duly executed by HGI and HCI.

Section VI.    Integration; Confirmation.    On and after the date hereof, the
Credit Agreement shall be supplemented as expressly set forth herein; all other
terms and provisions of the Credit Agreement and the other Finance Documents
shall continue in full force and effect and unchanged and are hereby confirmed
in all respects.

Section VII.    Expenses.    HGI agrees to pay (i) all out-of-pocket expenses of
the Agents, including reasonable fees and disbursements of special and local
counsel for the Agents, in connection with the preparation, execution and
delivery of this Agreement and any document or agreement contemplated hereby and
(ii) all taxes which the Collateral Agent or any Finance Party may be required
to pay by reason of the security interests granted in the Collateral (including
any applicable transfer taxes).

Section VIII.    Governing Law.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
STATE OF NEW YORK.

Section IX.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement may
be transmitted and/or signed by facsimile and if so transmitted or signed,
shall, subject to requirements of law, have the same force and effect as a
manually signed original and shall be binding on HGI, the Agents and the Finance
Parties. The Administrative Agent may also require that this Agreement be
confirmed by a manually signed original hereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE HILLMAN COMPANIES, INC. By:  

/s/ James P. Waters

  Name: James P. Waters   Title: Chief Financial Officer THE HILLMAN GROUP, INC.
By:  

/s/ James P. Waters

  Name: James P. Waters   Title: Chief Financial Officer

[Signature Page to Borrower Assumption Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

[Signature Page to Borrower Assumption Agreement]